Citation Nr: 1027798	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-38 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to April 1969.  
The appellant is the Veteran's father.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Further development is needed on the appellant's claim of service 
connection for the cause of the Veteran's death.  Review of the 
file reveals that the appellant has not been provided the notice 
required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2009) for this claim.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  This must be done.  Review also suggests that 
there are outstanding VA treatment records:  the available 
medical records reference treatment at the VA liver clinic but it 
does not appear that any such treatment records are associated 
with the claims file.  As these records are potentially relevant 
to the appellant's claim, they should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159; Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  

2.  Ensure that all relevant VA treatment 
records have been obtained and associated 
with the file, particularly those 
associated with the Veteran's treatment at 
the VA liver clinic from July 2003, 
forward.  

3.  Thereafter, readjudicate the 
appellant's claim.  If the benefits sought 
on appeal remain denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


